SANCON RESOURCES RECOVERY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year period endedDECEMBER 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from Commission file number000-50760 Sancon Resources Recovery, Inc. (Exact name of small business issuer in its charter) Nevada 58-2670972 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No 2 Yinqing Lu, Songjiang District, Shanghai, China, 201615 (Address of principal executive offices) (+86) 21 67756099 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act:none Securities registered under Section 12(g) of the Exchange Act: Title of each class: Common SharesName of Exchange on which registered: OTCQB Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Check if no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K.x Check whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act). Yes oNo x The aggregate market value of voting stock held by non-affiliates of the registrant as of March 25, 2011 was approximately $2.8 million (based upon a closing sale price of $0.23 per share, as reported on the NASDAQ). The issuer’s revenues for the fiscal year ended December 31, 2010, were $13 million. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock: par value of $0.001; 22,964,996 shares issued and outstanding on December 31, 2010. Transitional Small Business Disclosure Format (Check one):Yes oNo x Sancon Resources Recovery, Inc. FORM 10-K FISCAL YEAR 2010 TABLE OF CONTENTS PART I Item 1. Description of Business 3 Item 2. Description of Property 6 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holders 6 PART II Item 5. Market for Common Equity, Related Stockholder Matters, and Small Business Issues/purchases of Equity Securities 7 Item 6. Management’s Discussion and Analysis, or Plan of Operation 8 Item 7. Financial Statements and Supplementary Data 13 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 8A. Controls and Procedures 14 Item 8B. Other Information 15 PART III Item 9. Directors, Executives Officers, Promoters and Control Persons. Compliance with Section 16(a) of the Exchange Act 16 Item 10. Executive Compensation 17 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item 12. Certain Relationships and Related Transactions 19 Item 13. Principal Accountant Fees and Services 20 Item 14. Exhibits,Financial Statement Schedules 21 SIGNATURES 22 2 SANCON RESOURCES RECOVERY, INC. PART I ITEM 1 DESCRIPTION OF BUSINESS Business Combination and Corporate Restructuring Effective May 26, 2006, a business combination occurred between Sancon Recycling Pty Ltd. (“SRPL”) and MKA Capital Inc. (hereinafter referred to as "MKAC").The combination was effected by MKAC exchange its seventy-five percent (75%) equity stake in MK Aviation, S.A. (hereinafter referred to as "MKA") for one hundred percent (100%) equity stake in SRPL held by Mr. Jack Chen, Mr. Yiu Lo Chung, and associated parties (“the Shareholders”).Meanwhile, the Shareholders exchanged their ownership of seventy-five percent (75%) equity stake in MK Aviation, S.A. with 14,897,215 shares of the Registrant's common stock from Mr. Kraselnick and associated parties.Subsequently MKAC was renamed Sancon Resources Recovery, Inc. As a result of the merger, there was a change in control of the public entity MKAC. In accordance with SFAS No. 141, SRPL was the acquiring entity.While the transaction is accounted for using the purchase method of accounting, in substance the Agreement is a recapitalization of the Company's capital structure. For accounting purposes, SRPL accounted for the transaction as a reverse acquisition and SRPL is the surviving entity.SRPL did not recognize goodwill or any intangible assets in connection with the transaction. Effective with the Agreement, the Shareholders will own 14,897,215 shares of MKAC voting common stock or 74.28% of the Registrant's 20,030,370 issued and outstanding voting common stock at the time. All references to common stock, share and per share amounts have been retroactively restated to reflect the exchange of 100 shares of SRPL common stock for 14,897,215 shares of the MKAC's common stock outstanding immediately prior to the merger as if the exchange had taken place as of the beginning of the earliest period presented. The accompanying financial statements present the historical financial condition, results of operations and cash flows of Sancon as of December 31, 2010. Business of the Issuer Overview of the Company and its Operations Sancon Resources Recovery, Inc. is an industrial waste recycling company with operations based in Australia and China.Sancon's main operations and services include industrial waste management consulting, collection and reprocess of recyclable materials such as glass, plastic, cardboard, and paper sourced from suppliers such as Aperio Group and Astron. The recycled materials will then enter into manufacture cycles as raw materials.The use of recycled material is both environmentally friendly and is a key part of today's competitive manufacturing process to lower costs.As China gains global manufacturing dominance, Chinese manufacturers are increasingly turning to recycled materials to lower its costs, resulting tremendous demand for recycled materials import. Sancon currently exports more than 4,000 tons of recycled industrial waste material annually to its processing partners and manufacturers in China.The waste management service is another important operation for the Company.Sancon provides full waste management solutions for manufacturing companies; aim to recover recyclable materials instead of dumping them into land-fills.Our service also can clients protect its brand and sales.The major customers for Sancon are Chinese manufacturers and recycled material traders such as Pernod Ricard, Hang Mai and Yue Wu, which are located mainly in the Chinese provinces of Shanghai, Guangdong, Zhejiang and Fujian. 3 SANCON RESOURCES RECOVERY, INC. The Sancon group comprises the following companies: Registered Name (business is conducted under the registered names) Domicile Owner % held Status Sancon Recycling Pty Ltd. (“Sancon AU” hereinafter) Australia Sancon Active Sancon Resources Recovery (Shanghai) Co., Ltd. ("Sancon SH" hereinafter) Shanghai Sancon 70 Active Crossover Solutions Inc. ("CS" hereinafter) British Virgin Island Sancon Active Sheng Rong Environment Protection Technology Co.,Ltd. (“Shanghai Sheng Rong” hereinafter) Shanghai Sancon SH 52 Active Our Strategy Chinese waste management market is much larger than expected.The household and commercial waste is dominated by Chinese state owned companies operating in various municipalities. The waste recovery (aka, resources recovery) sector however is a highly fragmented business with hundreds of thousands of privately run companies mainly focusing on the collection and reprocessing of waste material of high resale value such as paper, cardboard, glass, metal, plastics , etc. These waste materials are collected from production and commercial operations. Due to the highly fragmented nature, these companies are typically lacking in scale, collection coverage, equipments, customers, and expansion capital, and most of them are sole proprietor operated businesses. We believe these factors present enormous opportunities for a dynamic professionally managed company such as Sancon to acquire, consolidate and grow.We don't encounter competitions from large Fortune 500 companies since they are mainly focused on waste incineration, water and hazardous waste treatment market, and have limited market foot print. This leaves the niche recycling and resources recovery market to specialized recycling companies such as Sancon. Our near-term growth strategy is to first expand our recycling and waste recovery operations in China by setting up extensive network of facilities and collection operations around China.Continuously strengthen our collection abilities and customer relationships in selected resources materials. We aim to increase our current processing capacity for recycled waste materials at our existing facilities in China. We are actively developing and reviewing new markets, customers as well as acquisition target companies in China.The well established trust on quality control with our customers, and our expansion plans laid the groundwork firmly for long-term growth. The Trend in Chinese Market The amount of materials recycled in China in 2007 was 142.3 million metric tons. This is expected to increase to 244.8 million metric tons in 2013.Moreover, there are $30-$35 billion waste materials can be recycled but without recycling in China. There are 5 million tons of used steel and iron, over 200,000 tons of non-ferrous metal, 14 million tons of waste paper and a great volume of waste plastic and waste glass that could be recycled and utilized within China each year. The Chinese Government is emphasizing environmental policies & projects for all sectors and entities. On August 2008, China's top legislature passed a law to promote circular economy and will come into force on January 1, 2009.The aim of the law is to boost sustainable development through energy saving and reduction of pollutant discharges. At present China’s environmental industry is highly fragmented and at its infancy stage. Promulgated on 25 February 2009 and effective as of January 1, 2011, the Chinese regulations on the administration of the recovery and disposal of waste electrical and electronic products (“WEEE Regulations”) are aiming at establishing a system for the disposal and recovery of waste electrical and electronic products, facilitating comprehensive utilization of resources and circular economy development, protecting the environment and safeguarding human health. Sancon’s Visions and Goals The long-term objective of Sancon is to seek and develop further alternative resources recovery solutions, which will help to protect our environment and maximize sustainable usage of waste materials. At Sancon we believe reducing the environmental impact of manufactured products is through both professional production waste management services offered to manufacturers and commercial entities to increase recyclability of waste materials, and efficient redeployment of waste materials. 4 SANCON RESOURCES RECOVERY, INC. Services Offered To Our Clients Sancon strives to take an all-inclusive approach to provide eco-friendly solutions leading to the sustainable use of waste materials. Our services include collection from manufacturing and commercial sites; re-process waste materials to increase recyclability, end-of-life disassembly, redeployment of recyclable materials, and destruction of sensitive materials and products Our distribution method and customers As our ending customers are diversified with geographic areas, we distribute our products into certain wholesalers who have wide connection with different customers in certain geographic area.Due to the distribution method, we depend on these distributors which are located in China. Our Suppliers We collect recyclable raw materials from commercial and industrial suppliers whenever and wherever possible.As a result, our suppliers are quite diversified. Competition While the markets for recycled materials are competitive, and the Company faces competition from a number of sources, the Company's products and services are uniquely positioned to differentiate from others. Many of the Company's competitors have substantially greater resources than the Company. Those resources may include greater capital; longer established operations; larger processing capabilities; wider supplier relationships; and other resources. The Company can give no assurance competitive pressures will not materially and adversely affect the Company's business, financial condition, and results of operations. But the management has identified several key points which will give Sancon the competitive edge in the market place: 1)Sancon offers growing selection of recovered materials to our customers. 2)Sancon has number of strategically located collection and recycling plants and depots around China and it will enable Sancon to meet the demand for nationwide environmental services. 3)Working closely with more processing partners in China will add value to our products. 4)Industry know-how and management team's ability to ensure all operating and environmental standards are achieved. Our team's experience in logistic management and waste management operations are key factors enabling the delivery of a high standard of service to Sancon’s clients. Intellectual Property None. Employees As of December 31, 2010, the Company employed 20 full timeand part time people in Australia subsidiaries. Our subsidiary in China employed around 200 full timeand part time people,.To make our work more efficient, we outsourced a few other functions, such as logistics and administration, to certain professional firms to enable our resource being focused on sales and processing functions. Factors That May Affect Future Results The business in which the Company is engaged is capital supportive.Accordingly, the Company's ability to execute its business strategy and to sustain its operations depends upon its ability to maintain or procure capital. There can be no absolute assurance the necessary amount of capital will continue to be available to the Company on favorable terms, or at all.The Company's inability to obtain sufficient capital or to renew its credit facilities would limit the Company's ability to: (i) add new equipment to its portfolio, (ii) fund its working capital needs, and (iii) finance possible future acquisitions.The Company's access to capital may have a material adverse effect on the Company's business, financial condition and/or results of operations. 5 SANCON RESOURCES RECOVERY, INC. There can be no absolute assurance the Company will be able to effectively manage its existing or the possible future expansion of its operations, or the Company's systems, procedures or controls will be adequate to support the Company's operations.Consequently, the Company's business, financial condition and/or results of operations could be possibly and adversely affected. The Company does not foresee changes in tax laws for the jurisdictions in which the Company and its subsidiaries operate.There can be no absolute assurance that changes will not occur, and therefore no absolute assurance such changes will not materially and adversely affect the Company's business, financial condition and results of operations. As a public company, Sancon is subject to certain regulatory requirements including, but not limited to, compliance with Section 404 of the Sarbanes-Oxley Act of 2002 ("SOX404"). Such compliance results in significant additional costs to the Company by increased audit and consulting fees, and the time required by management to address the regulations. ITEM 2 DESCRIPTION OF PROPERTY The Company leases office space in Australia and China. The lease for Australia and China expire in 2011.The Australian Office is located in 7-9 Graham Road Clayton South 3ustralia, Rental fee, without GST and outgoing is $132,216 per annum. The size of the whole building is 2,414 square meters. In China, the major office is located in No 2 Yinqing Lu, Songjiang District, Shanghai. The annual rental fee is $153,975 and the size of the whole building is 5,056 aquare meters.The Company also leases many warehouses in more than 40 cities in China.The total annual rental fee for these warehouses is $246,633 for the year 2010. We may need to lease more facilities for our future operation purpose. ITEM 3 LEGAL PROCEEDINGS The company involved in the following litigations: Dragon Wings Communications Limited, a Hong Kong corporation and Wong Yee Tat, an individual are the first and second plaintiff. They filed a complaint on July 25, 2008 in the District Court of the Hong Kong special Administrative Region, Civil Action No. 3251, against the first defendant, Fintel Group Limited for breach of contract. The Company is the second defendant because plaintiff claimed Fintel Group Limited is a wholly owned subsidiary of the Company. Under the writ, the plaintiff claimed that pursuant to a written stock purchase agreement, the first defendant shall purchase the first plaintiff’s common stock by common shares of Financial Telecom Limited (USA) inc. (replaced by shares of MKA Capital Inc. from June 2006) or pay to the plaintiff cash of $94,172 in lieu of the shares.Pluses the interest and cost of litigation, the total amount claimed by plaintiff were $104,966.The court adjudged that the first defendant do pay the plaintiffs damages on September 08, 2008 and also adjudged that the second defendant do pay the plaintiffs damages on December 10, 2008.The Company denied all allegations in the complaint because Fintel Group Limited is no longer our subsidiary since November 27, 2006. On November 19, 2010, an involuntary bankruptcy petition was filed against the company in the United States Bankruptcy Court for Nevada, Case No. 10-54572-gwz. The petitioner is Dragon Wings Communications Limited and the amount of the claim is $149,015.The Company has retained a Nevada law firm to oppose the involuntary petition and have the case dismissed. ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during fiscal year 2010. 6 SANCON RESOURCES RECOVERY, INC. PART II ITEM 5 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market information The Company’s stock is assigned the symbol SRRY and is quoted and traded on the OTCQB. The range of low to high closing prices on the OTCQB is shown in the table below (rounded to the nearest cent).This information is taken from MSN Money and CSI. Readers should note OTCQB quotations are a reflection of inter-dealer prices, without retail mark-up, mark-down, or commissions, and may not represent actual transactions. Fiscal 2010 Fiscal 2009 Quarter $ High Closing Price $ Low Closing Price $ High Closing Price $ Low Closing Price First Second Third Fourth Holders of the Company’s Stock The Company has issued common stock only. On December 31, 2010, the total number of holders of record as according to our transfer agent was approximately 570. Dividends We did not pay any cash dividends on our common stock for fiscal year ended on December 31, 2010. Unregistered Sales of Equity Securities date type amount person consideration transaction 1-Feb-06 common share R. Gorthuis Compensation 1-Feb-06 common share R. Yan Compensation 1-Feb-06 common share TWC Corporation Services Limited Settlement of debts 1-Feb-06 common share Bok, Wai Kee Settlement of debts 1-Feb-06 common share Ng, Yu Yan Betty Settlement of debts 10-Feb-06 common share Mr. Lu Zhao Hui Increase investment holdings 10-Feb-06 common share Mr. Song Lin Increase investment holdings 25-May-06 common share -54,539 Mr. Lu Zhao Hui Decrease investment holdings 25-May-06 common share -61,846 Mr. Song Lin Decrease investment holdings 25-May-06 common share R. Gorthuis Compensation 25-May-06 common share R. Yan Compensation 27-Nov-06 common share Bear Creek Capital Consulting fee 23-Jan-07 common share Bear Creek Capital Consulting fee 10-Mar-08 common share Fintel Group Limited Increase investment holdings 10-Mar-08 common share Lyons Capital LLC Consulting fee 21-Apr-08 common share -148,572 Fintel Group Limited Decrease investment holdings 1-Aug-08 common share Mr. Xia Chen Consulting fee 1-Aug-08 common share Mr. Jack Chen Compensation 1-Aug-08 common share CEOcast, Inc Consulting fee 30-Sep-08 common share CEOcast, Inc Consulting fee 13-Apr-09 common share Mr. Jack Chen Compensation 7 SANCON RESOURCES RECOVERY, INC. The number of shares issued was based on the average closing price of our common shares on the OTCQB during certain periods.The shares were exempt from registration pursuant to Section 4(2) under the Securities Act of 1933, as amended, pursuant to Rule 903, as a sale by the issuer in an offshore transaction. No underwriting or other commissions were paid in connection with the issuance of these shares.No forms of conversion or exercise options are attached to the shares. ITEM 6 MANAGEMENT’S DISCUSSION AND ANALYSIS or PLAN OF OPERATION The following discussion contains forward-looking statements. Forward looking statements are identified by words and phrases such as “anticipate”, “intend”, “expect” and words and phrases of similar import. We caution investors that forward-looking statements are only predictions based on our current expectations about future events and are not guarantees of future performance. Our actual results, performance or achievements could differ materially from those expressed or implied by the forward-looking statements due to risks, uncertainties and assumptions that are difficult to predict, including those set forth in Item 1A above. We encourage you to read those risk factors carefully along with the other information provided in this Report and in our other filings with the SEC before deciding to invest in our stock or to maintain or change your investment. We undertake no obligation to revise or update any forward-looking statement for any reason, except as required by law. You should read this MD&A in conjunction with the Consolidated Financial Statements and Related Notes in Item 7. Overview Sancon Resources Recovery, Inc. is an industrial waste recycling company with operations based in Australia and China. Sancon currently exports more than 4,000 tons of recycled industrial waste material annually to its processing partners and manufacturers in China. Sancon's main operations and services include industrial waste management consulting, collection and reprocess of recyclable materials such as glass, plastic, cardboard, and paper before its re-entry into manufacture cycles as raw materials.The use of recycled material is both environmentally friendly and is a key part of today's competitive manufacturing process to lower costs.As China gains global manufacturing dominance, Chinese manufacturers are increasingly turning to recycled materials to lower costs, resulting tremendous demand for recycled materials import. The major customers for Sancon are Chinese manufacturers and recycled material traders such as Pernod Ricard, Hing Yang Hong, which are located mainly in the Chinese provinces of Shanghai, Guangdong, Zhejiang and Fujian. Plan of Operation During the next twelve months, we expect to take the following steps in connection with the development of our business and the implementation of our plan of operations: l We intend to continue with our marketing strategies to deliver our products in China and provide our waste management service to clients; l Along with the continued plastic and glass materials products we are now processing, we are also developing to process other materials, such as cardboard, copper and iron. l During the next twelve months, the Company expects to set up larger network of collection and sales in China. l During the next twelve months, the Company is planning to acquire other companies running similar business in China. Our aggressive expansion plan will be replied on such capital support.We cannot assure the successful result of fund raising.As such, we may not execute our initial business strategy or plan as expected, and furthermore, our competitors may stand in a better position than us, which results in an adverse effect on our business, although we believe that currently, even without such funds, we can still run a healthy business within our already occupied markets. 8 SANCON RESOURCES RECOVERY, INC. Critical Accounting Policies and Estimates The preparation of our consolidated financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect our reported assets, liabilities, revenues, and expenses, and the disclosure of contingent assets and liabilities. We base our estimates and judgments on historical experience and on various other assumptions we believe to be reasonable under the circumstances. Future events, however, may differ markedly from our current expectations and assumptions. While there are a number of significant accounting policies affecting our consolidated financial statements; we believe the following critical accounting policies involve the most complex, difficult and subjective estimates and judgments: allowance for doubtful accounts; income taxes; stock-based compensation; asset impairment. Revenue Recognition In accordance with generally accepted accounting principles ("GAAP") in the United States, revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed, and collection of the resulting receivable is reasonably assured. Noted below are brief descriptions of the product or service revenues that the Company recognizes in the financial statements contained herein. Due to the disposal of subsidiary Guang Cheng Int'l Trading Ltd., the Company now is organized into two business segments while it was three in the last year: material recycling and waste management service. Their revenue recognition is as follows: (1) Material Recycling refers to the activities of collecting and processing of waste materials, then selling them to customers in China. The plant is located in Australia. The revenue is recognized when delivery of the material is occurred and invoice issued. (2) Waste Management Service refers the activities of providing waste management service with operations located in Shanghai China. The revenue is recognized when service is completed and invoice is issued. Allowance for doubtful accounts We maintain an allowance for doubtful accounts to reduce amounts to their estimated realizable value. A considerable amount of judgment is required when we assess the realization of accounts receivables, including assessing the probability of collection and the current credit-worthiness of each customer. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, an additional provision for doubtful accounts could be required. We initially record a provision for doubtful accounts based on our historical experience, and then adjust this provision at the end of each reporting period based on a detailed assessment of our accounts receivable and allowance for doubtful accounts. In estimating the provision for doubtful accounts, we consider: (i) the aging of the accounts receivable; (ii) trends within and ratios involving the age of the accounts receivable; (iii) the customer mix in each of the aging categories and the nature of the receivable; (iv) our historical provision for doubtful accounts; (v) the credit worthiness of the customer; and (vi) the economic conditions of the customer’s industry as well as general economic conditions, among other factors. Income taxes We account for income taxes in accordance with SFAS No. 109(ASC 740), Accounting for Income Taxes. SFAS 109 prescribes the use of the liability method. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts and the tax basis of assets and liabilities. Deferred tax assets and liabilities are measured using the enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. We then assess the likelihood that our deferred tax assets will be recovered from future taxable income and to the extent we believe that recovery is not likely, we establish a valuation allowance. To the extent we establish a valuation allowance, or increase or decrease this allowance in a period, we increase or decrease our income tax provision in our statement of operations. If any of our estimates of our prior period taxable income or loss prove to be incorrect, material differences could impact the amount and timing of income tax benefits or payments for any period. In addition, as a result of the significant change in the Company’s ownership, the Company's future use of its existing net operating losses may be limited. 9 SANCON RESOURCES RECOVERY, INC. The Company operates in several countries.As a result, we are subject to numerous domestic and foreign tax jurisdictions and tax agreements and treaties among the various taxing authorities. Our operations in these jurisdictions are taxed on various bases: income before taxes, deemed profits and withholding taxes based on revenue. The calculation of our tax liabilities involves consideration of uncertainties in the application and interpretation of complex tax regulations in a multitude of jurisdictions across our global operations. We recognize potential liabilities and record tax liabilities for anticipated tax audit issues in the U.S. and other tax jurisdictions based on our estimate of whether, and the extent to which, additional taxes will be due. The tax liabilities are reflected net of realized tax loss carry forwabds. We adjust these reserves upon specific events; however, due to the complexity of some of these uncertainties, the ultimate resolution may result in a payment that is different from our current estimate of the tax liabilities. If our estimate of tax liabilities proves to be less than the ultimate assessment, an additional charge to expense would result. If payment of these amounts ultimately proves to be less than the recorded amounts, the reversal of the liabilities would result in tax benefits being recognized in the period when the contingency has been resolved and the liabilities are no longer necessary. Changes in tax laws, regulations, agreements and treaties, foreign currency exchange restrictions or our level of operations or profitability in each taxing jurisdiction could have an impact upon the amount of income taxes that we provide during any given year. Stock-Based Compensation Effective January 1, 2006, the beginning of Sancon's first fiscal quarter of 2006, the Company adopted the fair value recognition provisions of SFAS 123R (ASC 718), using the modified-prospective transition method. Under this transition method, stock-based compensation expense was recognized in the consolidated financial statements for granted stock options, since the related purchase discounts exceeded the amount allowed under SFAS 123R(ASC 718) for non-compensatory treatment. Compensation expense recognized included: the estimated expense for stock options granted on and subsequent to January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of SFAS 123R (ASC 718); and the estimated expense for the portion vesting in the period for options granted prior to, but not vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of SFAS 123(ASC 718). Results for prior periods have not been restated, as provided for under the modified-prospective method. As of December 31, 2010, the Company issued 900,000 shares of stock options to directors and accrued $218,751 expenses. As of December 31, 2009, the Company did not issue or make provision through the issuance of stock options to employees and directors. For other items paid for by common stock, the value of the transaction is determined by the value of the goods or services received, measured at the time of the transaction.The corresponding stock value, used to determine the number of share to be issued, is the value of the average price for the 20 to 30 days prior to the transaction date. Asset Impairment We periodically evaluate the carrying value of other long-lived assets, including, but not limited to, property and equipment and intangible assets, when events and circumstances warrant such a review. The carrying value of a long-lived asset is considered impaired when the anticipated undiscounted cash flows from such asset is less than its carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair value of the long-lived asset. Fair value is determined primarily using the anticipated cash flows discounted at a rate commensurate with the risk involved. Significant estimates are utilized to calculate expected future cash flows utilized in impairment analyses. We also utilize judgment to determine other factors within fair value analyses, including the applicable discount rate. 10 SANCON RESOURCES RECOVERY, INC. Results of Operations for the year ended 31 December, 2010 and 2009 Revenue Revenue is generated by service charges and the sale of recyclable materials. Revenues for the year ended December 31, 2010 were $13,039,832 as compared to $10,997,101 of 2009, an increase of $2,042,731 or 19%.The increases were mainly due to the sales amount contributed from the waste service business. The revenues in the waste service business increased from $8,811,955 for the year ended December 31, 2009 to $10,280,350 for the year ended December 31, 2010, an increase of $1,468,395 or 17%. The revenue in the material recycling business increased $574,336 or 26% from $2,185,146 for the year ended December 31, 2009 to $2,759,482 for the year ended December 31, 2010. Cost of revenue Cost of revenue is the direct cost for sale of the recycling materials. For the year ended December 31, 2010, it increased to $6,915,560 from $5,830,774 for the year ended December 31, 2009, an increase of $ $1,084,786 or 19%. Among which, cost of revenue in the waste service business increased $792,180 or 16% from $4,935,633 for the year ended December 31, 2009 to $5,727,813 for the year ended December 31, 2010. The increase mainly contained $623,682 of materials expenses and $357,869 of labor expenses. The increase was related to our new business of waste cardboard collection which started from June 2010. Cost of revenue in the material recycling business for the fiscal year ended 2009 and 2010 was $895,141 and $1,187,747 respectively, an increase of $292,606 or 33%. For the fiscal year ended 2009 and 2010, cost of revenue was 53% of revenue. Gross profit The gross profit for the year ended December 31, 2010 was $6,124,272, representing $957,945 or 19% increase compared to $5,166,327 for the year ended December 31, 2009. The gross margin was 47% for the year 2009 and 2010. The gross profit in the waste service business increased $676,215 or 17% from $3,876,322 in 2009 to $4,552,537.00 in 2010.The gross profit in the material recycling business also increased $281,730 or 22% from $1,290,005 for the year ended December 31, 2009 to $1,571,735 for the same period in 2010. Selling, general and administrative expenses Selling, general and administrative expenses increased to $3,918,884 for the year ended December 31, 2010, from $2,860,905 for the year ended December 31, 2009, an increase of $1,057,979 or 37%. The SG&A expenses in the waste service business was $1,514,710 for the year ended December 31, 2009, this number increased to $1,821,898 for the year ended December 31, 2010. It increased $307,188 or 20% during the period. The increase was mainly contained $189,981 of consulting fee, $27,622 of meeting fee and $ 46,949 of rental fee. The high consulting fee and other SG&A expenses paid during the last year were related to the market developing and searching for the acquisition opportunity. The SG&A expenses in the material recycling business also increase $416,515 or 35% from $1,186,595 for the year ended December 31, 2009 to $1,603,110 for the year 2010. The increase mainly includes $115,991 of wages expenses, $57,760 of Freight Outwards and $26,747 of consulting fee. The SG&A expenses also included option expenses $218,751 for the year ended December 31, 2010. The SG&A expenses was 30% of the revenue for the year 2010 while it was 26% for the year 2009. Depreciation Expense Depreciation expense increased to $245,759 for the year ended 2010 from $190,724 for the year 2009. The expenses increased $55,035 or 29% during the year ended on December 31, 2010 as compared to that in 2009. The increases were mainly due to the purchase of equipment for the year 2010. The depreciation expense in the waste service business increased $61,715 or 71% from $87,011 for the year 2009 to $148,726 for the year ended 2010. The depreciation expense in the material recycling business decreased $6,680 or 6%. 11 SANCON RESOURCES RECOVERY, INC. For the year ended December 31, 2009, depreciation expense was 2% of the revenue while it was 1% for the year ended December 31, 2010. Other Income (Expense) For the year ended December 31, 2010, the Company booked other income of $29,393 compared to $52,407 for the year ended December 31, 2009. The decrease in other income is $23,014 or 44% during the period.That is mainly because of the loss on acquisition of Sheng Rong $157,847. For the year 2009 and 2010, other income was 0.5% and 0.2% of the revenue respectively. Discontinued Operation On March 31, 2009, the company sold 100% equity interest of Guang Cheng Int'l Trading Ltd. (“Guang Cheng”) for $1,290 plus the assumption of certain liabilities. Loss on discontinued operation was $0 for the year ended December 31, 2010 while it was $1,884 for the year ended December 31, 2009. Income Tax The income tax increased to $124,838 for the year ended December 31, 2010 from $40,779 for the year ended December 31, 2009, an increase of $84,059 or 206%. That is because our waste service business contributes $114,215 of income tax for the year ended December 31, 2010 while it was $34,349 for the year 2009. For the year ended December 31, 2010 and 2009, income tax was 1% and 0.4% of the revenue respectively. Non-Controlling interest in subsidiary On August 15, 2007, the Company completed the acquisition of 70% of the equity interest in Sancon Resources Recovery (Shanghai) Co., Ltd by exercising its option to convert $200,000 of convertible promissory note. On May 26, 2010, Sancon Shanghai invest an additional RMB1, 000,000 or $151,700 in Shanghai Sheng Rong. Previously, Sancon SH had invested $44,010 (RMB 300,000) in return for a 20% equity interest. After the completion of this current transaction, Sancon SH now holds 52% of the equity interest in Shanghai Sheng Rong.Net loss of $19,756 and $30,754 was attributable to Non-Controlling interest for the year ended December 31, 2010 and 2009 respectively. For the year 2010 and 2009, non-controlling interest was 0.2% and 0.3% of the sales respectively. Net loss/income Net income for the year ended December 2010 was $1,899,566, compared to $2,093,688 in 2009, a decrease of $194,122 or 9%. The decrease is mainly due to the significant decrease of net income in the material recycling business of 187,080 although net income in the waste service business increased $325,350 or 15%. The increase in SG&A expenses in the material recycling business and the increase of option expenses were the main reasons for the decrease of the net income. Net profit margin for the year ended December 31, 2010 was 15% while it was 19% for the year 2009. Liquidity and Capital Resources As shown in the accompanying financial statements, the Company booked accumulated Profit of $5,361,208 as of December 31, 2010 compares to $3,461,642 for the year ended December 31, 2009. In addition, our working capital is $5,611,049 for the year ended December 31, 2010 and it was $3,387,860 for the year ended December 31, 2009. It increased $2,223,189. That is mainly due to the increase of $2,310,173 in cash and cash equivalents and $515,176 in the trade receivables. The strong sales for the year ended December 31, 2010 lead to the great increase in cash and trade receivable. 12 SANCON RESOURCES RECOVERY, INC. Our ability to continue as a going concern depends on the successful execution of our business plan to maintain the current profitability of the company as a whole. Operating Activities The net cash provided by operating activities for the year ended December 31, 2010 amounted to $2,104,273 compared to $1,869,791 for the year ended December 31, 2009, and increase $234,482 or 13%. The increase mainly included trade receivables of $182,967 and tax payable of $219,369. These increases were offset by trade payable of $187,321.The payment terms of our accounts receivable is about one month and will not be more than two months. Investing Activities Net cash provided by investing activities amounted to $46,993 for the year ended December 31, 2010 compared to used $207,859 for the year 2009, an increase of $254,852 or 123%. It’s mainly due to the cash acquired of $158,617. For the year ended December 31, 2009, the cash used in purchase of property and equipment was $197,002, however, this number decreased to $89,428 for the same period in 2010. During the year ended December 31, 2010, the Company invested RMB 1,000,000 or $151,700 to acquire additional 32% equity of Sheng Rong. Financing Activities Net cash provided by financing activities amounted to $208,997 for the year ended December 31, 2010 compared to used $74,284 for the year 2009, an increase of $283,281 or 381%. The increase mainly included shareholder loan of $296,012. The Company has financed its growth by utilizing cash reserves and loans from directors. Loans from directors are unsecured, and deferred payment term and without interest bearing. The Company’s primary use of funds is for the purchase of equipment for operation expansion and working capital. Inflation In the opinion of management, inflation has not had a material effect on the Company's financial condition or results of its operations Trends and uncertainties Management believes there are no known trends, events, or uncertainties that could, or reasonably be expected to, adversely affect the Company’s liquidity in the short and long terms, or its net sales, revenues, or income from continuing operations. However the management observed increased competition in the material trading business has resulted in decrease margin in these businesses. The Company’s operations are not affected by seasonal factors. Off-Balance Sheet Arrangements There are no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources, that are material to investors. ITEM 7. FINANCIAL STATEMENTS Financial statements are attached hereto following beginning on Page F-1. 13 SANCON RESOURCES RECOVERY, INC. ITEM 8 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure We engaged Kabani & Company, Inc. ("Kabani"), as our new independent accountant on November 27, 2006. The decision to retain Kabani & Company, Inc. was recommended and approved by the Registrant's Board of Directors. During the Registrant's two most recent fiscal years and any subsequent interim period prior to the engagement of Kabani, neither the Registrant nor anyone on the Registrant's behalf consulted with Kabani regarding either (i) The application of accounting principles to a specific completed or contemplated transaction, or the type of audit opinion that might be rendered on the small business issuer's financial statements and either written or oral advice was provided that was an important factor considered by the small business issuer in reaching a decision as to the accounting, auditing or financial reporting issue, or (ii) Any matter that was the subject of either a "disagreement" or a "reportable event." ITEM 8ACONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our principal executive officer and the principal financial officer, we conducted an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as of the end of the period covered by this report (the "Evaluation Date"). Based on this evaluation, our principal executive officer and principal financial officer concluded as of the Evaluation Date, that our disclosure controls and procedures were not effective. Managements' Annual Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting of the Company. Internal control over financial reporting is a process designed by, or under the supervision of, our chief executive and chief financial officers and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Management, with the participation of our principal executive officer and principal financial officer, has evaluated the effectiveness of our internal control over financial reporting as of December 31, 2010 based on criteria established under the COSO framework, an integrated framework for evaluation of internal controls issued to identify the risks and control objectives related to the evaluation of the control environment by the Committee of Sponsoring Organizations of the Treadway Commission. Based on our evaluation described above, management has concluded that our internal control over financial reporting was not effective as of December 31, 2010. We have limited resources and we rely heavily on direct management oversight of transactions, along with the use of legal and accounting professionals. As we grow we will hire skilled professionals that will enable us to implement adequate segregation of duties within the internal control framework. Our management will also implement additional review procedures designed to ensure that the disclosure provided by the Company meets the current requirements of the applicable filing made under the Exchange Act and methodology to review the statements. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation requirements by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. 14 SANCON RESOURCES RECOVERY, INC. Changes in Internal Control Over Financial Reporting There was no change in our internal control over financial reporting during the last fiscal quarter or the fourth fiscal quarter for the year ended December 31, 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 8BOTHER INFORMATION Item a.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item b.Changes in Securities and Use of Proceeds. None Item c.Defaults Upon Senior Securities. None. Item d.Submission of Matters to a Vote of Security Holders. Matters for a vote of security holders were submitted to security holders in the Company's Proxy Statement, filed upon December 6, 2005.The remainder of the information required by this item is incorporated by reference to the Company's Proxy Statement. Item e.Other Information. None. 15 SANCON RESOURCES RECOVERY, INC. PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS: COMPLIANCE WITH SECTION (16) OF THE EXCHANGE ACT Identification and Backgrounds of Directors and Officers Name Age Principal Position Appointment/Resignation date Jack Chen 41 CEO, Director November 29, 2002 David Chen 43 Non Executive Chairman June 1, 2006 Cong Yuanli 60 Director June 1, 2006 Maggie Zhang 31 Acting CFO August 1, 2009 Mr. Jack Chen, Chief Executive Officer & Director Mr. Chen is currently the CEO of Sancon as well as as the Managing Director of Sancon Recycling Pty Ltd, the wholly owned subsidiary of Sancon Resources Recovery, Inc. and a successful Australia based resources recycling company with presence in Australia and China. With more than eight years of solid industrial experiences in resources recovery sector in Australia and Asia, Mr. Chen is an expert in the collection, processing, trading and reuse of industrial waste materials.Previously, he worked in a management position for a multinational German plastics and chemicals company and later built a successful plastics trading business between Hong Kong and China. Ms. Maggie Zhang, Acting Chief Financial Officer Ms. Maggie Zhang joined Sancon in 2008 as Finance Manager of the company. She received a Bachelor Degree of Finance from Nanjing Agriculture University in 2003 and a Master Degree of Accounting and Finance from University of Birmingham in 2005. She has over 5 years experience in financing and auditing. Mr. David Chen, Non Executive Chairman of the Board Mr. Chen served as the Non executive Chairman of the Board since June, 2006.Prior to that, Mr. Chen served as the CEO of MKA Capital, Inc. (formally Financial Telecom Limited (USA) Inc.) since its inception in 2004. He is the president and CEO of Shine Media Acquisition Corp. a blank check company listed on OTC Bulletin Board, since its inception in June 2005. He was the former CEO of Hartcourt Companies Inc from 2002 to 2004 (OTCBB: HRCT), a consolidator of IT distribution companies, and CEO of V2 Technology, a leading videoconferencing technology company. Previously, Mr. Chen was the Marketing Director of Time Warner's CNN Asia Pacific unit, Sales Director of Turner Broadcasting Systems Asia, and Managing Director of HelloAsia Inc. Mr. Chen holds a Bachelor of Economics degree from Monash University of Australia. Mr. Cong Yuanli, Independent Director Mr. Cong Yuanli is the Chairman of Landwood Enterprise Holdings Ltd, a China based diversified holding company with businesses in international trading, import/export, real estate investment and financing. Previously he was a director at Hong Kong Landtrade Group, a holding company in real estate investment, international trust financing, hotel investment, and international trading, where he was responsible for the international trading activities. Mr. Cong is an avid fine art, antique and furniture collector and is the owner of Beijing Landwood Gallery and Beijing Yuanhantang Antique Furniture Ltd. Mr. Cong holds Bachelor of Economics and Management degree from Beijing University of Finance and Economics of China. 16 SANCON RESOURCES RECOVERY, INC. Family relationships Family relationships among directors, executive officers, or persons nominated or chosen by the Company to become directors or executive officers are as follows:Mr. Jack Chen and Mr. David Chen are brothers. Section 16(a) Beneficial Ownership Reporting Compliance Under Section 16(a) Beneficial Ownership Reporting Compliance, each person who was at any time during the fiscal year, a director, officer, beneficial owner of more than ten percent of any class of equity securities of the Company registered pursuant to section 12 (“reporting person”) is required to file Forms 3, 4, and 5 on a timely basis, during the most recent fiscal year or prior fiscal years.Due to lack of knowledge, the relevant beneficial owners did not file on time.They will file Form 3 and Form 5 shortly. Code of Ethics The Company has Standards of Ethical Conduct Policy (“Code of Ethics”) that applies to all employees and directors, including the Chairman, Chief Executive Officer, and Chief Financial Officer. The Code of Ethics is filed as Exhibit 14.1 to this 10-K report. Audit committee financial expert The Company’s board of directors has determined it does not have at least one audit committee financial expert serving on its audit committee, as that term is used in Item 7(d)(3)(iv) of Schedule 14A under the Exchange Act. The reason for the lack of an audit committee financial expert is the Company’s inability to find a suitable person by the reporting date of this 10-K report. The Company continues its efforts to locate and appoint such a person. ITEM 10 EXECUTIVE COMPENSATION Officers’ compensation Our CEO was compensated approximately $105,510 and $44,000 by cash for the year ended December 31, 2010 and 2009 respectively. For the year ended 2010 and 2009, Our CEO and Director Jack Chen also was compensated $90,000 that will be paid in stock. For the year ended 2010, Our CEO and Director Jack Chen received 600,000 options as part of his compensation. There was no options issued in 2009 Directors’ compensation For the year ended 2010, our Director Mr. David Chen was compensated $42,000 that will be paid in stock and 300,000 options.Mr. David Chen has not received any compensation in 2009. Other Directors has not been compensated as of December 31, 2010. 17 SANCON RESOURCES RECOVERY, INC. Securities authorized for issuance under Equity Compensation Plans Equity compensation plan information as of December 31, 2010 Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) ) (c) Equity compensation plans approved by security holders:None - - - Equity compensation plans not approved by security holders:None - - - Total - - - ITEM 11 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Security ownership of certain beneficial owners The following persons are known to be the beneficial owners of more than 5% of the Company’s voting securities, as of December 31, 2010: Title of Class Name and Address of Beneficial Owner Number of Shares Percent of Class(1) Common Stock Mr. Jack Chen 36 Graham St, Surrey Hills, VIC 3127, Australia 35.27% Common Stock Mr. Yiu Lo ChungUnit 1406A, Nanyang Plaza, No. 57, Hung To Road, Kwun Tong, Kowloon, Hong Kong 8.71% Common Stock Mr. Chen Guanliang2-1, Floor 21, No. 4, Dahuanjiayuan, Huangyan District, Taizhou, Zhejiang, China 8.71% Notes: (1) Based on 22,964,996 issued and outstanding voting common stock as of December 31, 2010. 18 SANCON RESOURCES RECOVERY, INC. Security ownership of management The following persons are known to be the beneficial owners of the Company’s voting securities, as of December 31, 2010: Title of Class Name and Address of Beneficial Owner Number of Shares Percent of Class(1) Common Stock Mr. Jack Chen 36 Graham St, Surrey Hills, VIC 3127, Australia 35.27% Common Stock Mr. Yiu Lo ChungUnit 1406A, Nanyang Plaza, No. 57, Hung To Road, Kwun Tong, Kowloon, Hong Kong 8.71% Common Stock Mr. David Chen No 2 Yinqing Lu, Songjiang District, Shanghai China 2.6% Notes: (1) Based on 22,964,996 issued and outstanding voting common stock as of December 31, 2010. ITEM 12CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS There is no any transaction as of December 31, 2010. 19 SANCON RESOURCES RECOVERY, INC. ITEM 13EXHIBITS The following list describes the exhibits filed as part of this Report on Form 10-K. Exhibit Number Note Description of Document Articles of Incorporation of Financial Telecom Limited (USA), Inc. Amended and Restated Bylaws of Financial Telecom Limited (USA), Inc. Agreement between Hong Kong Futures Exchange Limited and Financial Telecom Limited Market Service Datafeed Agreement between Stock Exchange Information Services Limited and Financial Telecom Limited Option agreement dated December 14, 2004 between Fintel Group Limited and shareholders of Shanghai Longterms Technology Limited. Option agreement dated January 5, 2005 between Fintel Group Limited and shareholders of Beijing JCL Technology Commerce Limited. Option agreement dated January 20, 2005 between Fintel Group Limited and shareholders of Shanghai Qianhou Computer Technology Limited. Independent contractor agreement between Fintel Group Limited and Mr. Sam Chong Keen. Independent contractor agreement between Fintel Group Limited and Info Media Company. Independent contractor agreement between Fintel Group Limited and China Digital Distribution Limited. Sales and purchase agreement dated March 25, 2005 between Fintel Group Limited and shareholders of Enjoy Media Holdings Limited Sales and purchase agreement dated April 25, 2005 between Fintel Group Limited and shareholders of Beijing Genial Technology Co. Ltd. Option agreement dated March 7, 2005 between Fintel Group Limited and shareholders of Beijing Sinoskyline technology Trading Co. Ltd. Code of Ethics Change in Certifying Accountants Correspondence on departure of Directors Proxy Statement dated December 6, 2005 Subsidiaries of the registrant Power of Attorney Certification of Chief Executive Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Officers, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Incorporated herein by reference to the registrant’s initial Registration Statement on Form 10-SB (File No. 000-50760) filed on May 13, 2004. Incorporated herein by reference to the registrant’s Annual Report on Form 10-KSB (File No. 000-50760) filed April 15, 2005. Incorporated herein by reference to the registrant’s Quarterly Report of Form 10-QSB (File No. 000-50760) filed May 6, 2005. Incorporated herein by reference to the registrant’s Quarterly Report of Form 10-QSB (File No. 000-50760) filed August 6, 2005. Incorporated herein by reference to the registrant’s Current Report on Form 8K/A (File No. 000-50760) filed November 29, 2005. Incorporated herein by reference to the registrant’s Current Report on Form 8K/A (File No. 000-50760) filed January 25, 2006. Incorporated herein by reference to the registrant’s Proxy Statement (File No. 000-50760) filed December 6, 2005. Incorporated herein by reference to the registrant’s Annual Report on Form 10-KSB (File No. 000-50760) filed April 26, 2006. Filed herewith. 20 SANCON RESOURCES RECOVERY, INC. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES During the fiscal year ended December 31, 2010, our principal independent accountant was Kabani & Company, Inc, the services of which were provided in the following categories and amount: Audit Fees Kabani & Company, Inc is our independent accountant from November 27, 2006. The aggregate fees billed by Kabani & Company, Inc for professional services rendered for the audit of our financial statements for the year ended December 31, 2010 were approximately $102,500. Audit Related Fees Other than the fees described under the caption "Audit Fees" above, Kabani & Company, Inc did not bill any fees for services rendered to us during fiscal year 2010 for assurance and related services in connection with the audit or review of our financial statements. Tax Fees There were no fees billed by Kabani & Company, Inc for professional services rendered during the fiscal year ended December 31, 2010 for tax compliance, tax advice, and tax planning. All Other Fees There were no fees billed by Kabani & Company, Inc for other professional services rendered during the fiscal year ended December 31, 2010. 21 SANCON RESOURCES RECOVERY, INC. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sancon Resources Recovery, Inc. Date:March 31, 2011 By: /s/ Jack Chen Jack Chen Chief Executive Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Sancon Resources Recovery, Inc. Date:March 31, 2011 By: /s/ David Chen David Chen Chairman Date:March 31, 2011 By:/s/ Jimmy Yiu Jimmy Yiu Independent Director Date:March 31, 2011 By:/s/ Cong Yuanli Cong Yuanl Independent Director Date:March 31, 2011 By:/s/ Jack Chen Jack. Chen Director 22 FINANCIAL STATEMENTS INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2010 and 2009 F-3 - F-4 Consolidated Statements of Income for the years ended December 31, 2010 and December 31, 2009 F-5 - F-6 Consolidated Statements of Stockholders' Equity for the years ended December 31, 2010 and 2009 F-7 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 F-8 - F-9 Notes to the Consolidated Financial Statements for the years ended December 31, 2010 and 2009 F-10 - F-22 F-1 SANCON RESOURCES RECOVERY, INC. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Sancon Resources Recovery, Inc. We have audited the accompanying consolidated balance sheets of Sancon Resources Recovery, Inc. and its subsidiaries (the "Company") as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders' equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Sancon Resources Recovery, Inc. and its subsidiaries as of December 31, 2010 and 2009, and the results of its consolidated statements of operations, stockholders' equity, and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ KABANI & COMPANY, INC. CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, California Date: March 31, 2011 F-2 SANCON RESOURCES RECOVERY, INC. CONSOLIDATED BALANCE SHEETS (AUDITED) Assets As at December 31, 2010 December 31, 2009 Current assets Cash and cash equivalents $ $ Trade receivables, net Inventory Deferred tax asset Other current assets Advance and prepayment Held to maturity securities Total current assets Property, plant & equipment, net Security deposit Held to maturity securities-non current - Investment - Long term deferred expenses - Total assets $ $ Liabilities and Stockholders' Equity Liabilities Current liabilities Trade payables $ $ Capital lease - current Tax payables Due to related parties Loan Payable - current Accrued expenses and other payables Total current liability Long term liability Capital lease - Loan payable Total liability F-3 SANCON RESOURCES RECOVERY, INC. CONSOLIDATED BALANCE SHEETS（Continued） (AUDITED) As at December 31, 2010 December 31, 2009 Stockholders' equity Share capital authorized: 500,000,000 common shares, par value $0.001 per share issued and outstanding: 22,964,996 shares as of December 31, 2010 and 2009 Additional paid-in capital Deferred Compensation ) ) Other comprehensive income Retained earnings Total Non-controlling interest Total stockholders' equity Total liabilities & stockholders' equity $ $ The accompanying notes are an integral part of these audited consolidated financial statements F-4 SANCON RESOURCES RECOVERY, INC. CONSOLIDATED STATEMENTS OF INCOME (AUDITED) For the years ended December 31, Net sales $ $ Cost of sales Gross profit Operating Expenses Depreciation Selling, general and administrative Total operating expenses Operating Income Other income (expense) Other income, net Investment income(loss) prior to acquisition ) Loss on disposal ) - Loss on acquisition ) - Interest (expense) income, net ) Total other income Income from continued operations before income taxes and discontinued operation Discontinued operations Loss from discontinued operations - ) Loss on disposal of subsidiary - ) Loss on discontinued operations - ) Income before income taxes and non-controlling interest Income taxes Net income (loss) attributed to non-controlling interest Net income F-5 SANCON RESOURCES RECOVERY, INC. CONSOLIDATED STATEMENTS OF INCOME(Continued) (AUDITED) For the years ended December 31, Other comprehensive item: Foreign currency translation gain/(loss) Net comprehensive income $ $ Earnings per share: Basic earnings per share-continued operations $ $ Basic earnings per share-discontinued operations $
